Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21, 22, 24-39, and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 21, 29, and 34, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-8, dated 1/28/2022) and Supplemental Amendment and Response (See Pages 2-9, filed 2/22/2022) were persuasive and overcome the 35 U.S.C. 10(a)(1) and the 35 U.S.C. 103 rejections. 
Independent Claim 21 recites limitations that include a robotic system for sorting items, comprising:
a put wall having cubbies; and
a shuttle including:
a track extending along a first side of the put wall in a first horizontal direction;
a carriage moveable along the track;
a vertical post extending from the carriage; and
a platform moveable along the vertical post and relative to the carriage such that the platform is arranged to receive an item at a pick-up location and deposit the item into a select one of the cubbies.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 29 recites limitations that include a robotic system for sorting items, comprising:

a shuttle including:
a track extending in a first horizontal direction;
a carriage translatable along the track; and
a platform coupled to the carriage and translatable relative to the carriage in a second horizontal direction transverse to the first horizontal direction, the platform being arranged to receive an item at a pick-up location, carry the item to a select one of the containers, and deposit the item into the select one of the containers.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record. 

Independent Claim 34 recites limitations that include a method of sorting items, comprising: 
placing the singulated first item on a shuttle, the shuttle including a track, a carriage moveable along the track, and
a platform;
moving the carriage along the track in a first direction and moving the platform relative to the carriage in a second direction transverse to the first direction; and
actuating at least a portion of the platform in a third direction to deposit the singulated first item into a first sorting location after the moving step.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 23, 2022